Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/31/2022 has been entered.
Information Disclosure Statement
2.	The information disclosure statements (IDS) submitted on 6/09/2020 and 07/10/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, this submission of the information disclosure statements is being considered by the examiner.
Response to Arguments
Applicant’s amendment to independent claim 1 is sufficient to overcome the previous 35 USC § 102 and 35 USC § 103 rejections of claims 1 and 4-10 recited in the Final Office Action mailed 03/01/2022.
Applicant’s arguments, see Remarks on Page 5, filed 05/31/2022, with respect to the rejection of claims 1 and 4-10 under 35 USC § 102 and 35 USC § 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, the amended claims have changed the scope of the claims and upon further consideration, a new grounds of rejection is made in view of the following prior art of the record: Zhao et al. (U.S. Patent Pub. No. 20130004004), Hamaguchi (U.S. Patent Pub. No. 20200288254), Karamuk et al. (U.S. Patent Pub. No. 20150249896), Smith et al. (U.S. Patent Pub. No. 20210185429), Dominijanni et al. (U.S. Patent No. 10475435), and Ho (DE 102013107512 A1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (U.S. Patent Pub. No. 20130004004) in view of Hamaguchi (U.S. Patent Pub. No. 20200288254).
Regarding claim 1, Zhao discloses an earplug 20 (Paragraph 40 and Figures 1-2, ear mould 20 with head 4 and sound transmission device 3) with pressure regulation (Paragraph 50, air flows through the head 4 of the ear mould 20 with a sound and air leakage for pressure equilibrium) and noise control (Paragraph 50, reducing the sound wave outside the ear canal that comes into the ear canal), which is used to assemble on an earphone 2,5,6 (Paragraph 40 and Figure 1, ear mould 20 assembled with speaker 2, speaker cable soft hose 5, and main body 6) and worn in an ear canal (Paragraph 41 and Figure 1, head of the ear mould 4 for positioning in ear canal), a center 3 (Paragraphs 40-41 and Figure 3, sound transmission hose 3) of the earplug 20  is provided with a sound passage hole 3 (Paragraphs 40-41 and Figure 2-3 and 5, sound transmission hose 3 is a passage hole for receiving the speaker 2, with an opening at a top end of the head 4 of the ear mould 20 for sound to travel from the speaker 2 into the ear canal) that is used to connect to (Paragraph 41 and Figure 2, the speaker 2 connected to the sound transmission device 3) the earphone 2,5,6, and a pressure regulation chamber  8 (Paragraph 51 and Figure 8, space 8) encircles and is formed on an exterior (Paragraph 51 and Figure 8, space 8 surrounding exterior of sound transmission hose 3) of the sound passage hole 3; at least one air inlet 10 (Paragraph 50 and Figure 8, at least one air communication hole 10 disposed between the head 4 of the ear mould 20 and the sound transmission device 3) and at least one air vent 11 (Paragraph 51 and Figure 8, at least one air releasing hole 11) are respectively formed on two sides (Paragraphs 50-51 and Figure 8, The air communication hole 10 may be directly pre-disposed at the front portion 41 of the head 4 of the ear mould 20 and the air releasing hole 11 is the through-hole which is disposed at the rear portion 43 of the head 4 of the ear mould 20) of the pressure regulation chamber 8, thereby enabling air inside the ear canal to pass through the air inlets 10 and enter the interior (Paragraph 51 and Figure 8, the air communication hole 10, the space 8 and the air releasing hole 11 are communicated with each other, so that the low frequency sound intensity can be smoothly released. Sound and air from within the ear canal passes through the air communication hole 10 into the space 8 and out of the air releasing hole 11 into the environment) of the pressure regulation chamber 8, after which the air is expelled through the air vents 11 to the outside of (Paragraph 51 and Figure 8, the air communication hole 10, the space 8 and the air releasing hole 11 are communicated with each other, so that the low frequency sound intensity can be smoothly released. Sound and air from within the ear canal passes through the air communication hole 10 into the space 8 and out of the air releasing hole 11 into the environment) the pressure regulation chamber to achieve pressure equilibrium inside the ear canal (Paragraph 50, air flows through the head 4 of the ear mould 20 with a sound and air leakage for pressure equilibrium as air and sound diffuses outside of the head 4 of the ear mould 20 to outside of the ear canal, reducing the air and sounds wave outside the ear canal that comes into the ear canal to achieve a pressure equilibrium inside the ear canal), as well as ‘effectively’ preventing external noise interference from entering an interior of the ear canal and achieving the effect to control noise interference (Paragraph 50, reducing the sound wave outside the ear canal that comes into the ear canal); wherein the earplug 20 is further provided with an inner wall (Paragraph 45 and Figure 8, hearing hose 3 has a circumference that is construed as an inner wall) that encircles and forms the sound passage hole 3, and an outer wall 41,42,43 (Paragraph 45 and Figure 8, head 4 of the ear mould 20 has front portion 41, middle portion 42, and rear portion 43) that encircles an outer side of the inner wall surface (Paragraph 45 and Figure 8, hearing transmission hose 3 at the head 4 of the ear mould 20 has a circumference that is construed as an inner wall) and together with the inner wall surface (Paragraph 45 and Figure 8, hearing transmission hose 3 at the head 4 of the ear mould 20 has a circumference that is construed as an inner wall) structures (Figure 8, space 8 formed by sound transmission hose 3 and front portion 41, middle portion 42, and rear portion 43 of the head 4 of the ear mould 20) the pressure regulation chamber 8; the air inlets 10 and the air vents 11 are respectively configured on two corresponding sides (Paragraphs 50-51 and Figure 8, The air communication hole 10 may be directly pre-disposed at the front portion 41 of the head 4 of the ear mould 20 and the air releasing hole 11 is the through-hole which is disposed at the rear portion 43 of the head 4 of the ear mould 20) of the outer wall 41,42,43; wherein the outer wall 41,42,43 is further assembled from a front end surface 41 (Paragraph 45 and Figure 8, head 4 of the ear mould 20 has front portion 41) that connects to one end (Paragraph 45 and Figure 8, front portion 41 connects to a top end of the sound transmission hose 3) of the inner wall (Paragraph 45 and Figure 8, hearing transmission hose 3 at the head 4 of the ear mould 20 has a circumference that is construed as an inner wall), a rear end surface 43 (Paragraph 45 and Figures 2,8, head 4 of the ear mould 20 rear portion 43) that connects to an opposite end (Paragraphs 45, 48, and Figure 8, rear portion 43 of head 4 of the ear mould 20 connects via contacting surfaces to an opposite side of the inner wall of the sound transmission hose 3 when the head 4 is pressed by the wall of ear canal and deformed in a radial direction) of the inner wall (Paragraph 45 and Figure 8, hearing transmission hose 3 at the head 4 of the ear mould 20 has a circumference that is construed as an inner wall), and a side surface 42 (Paragraph 45 and Figure 8, head 4 of the ear mould 20 has middle portion 42) that connects (Paragraph 45 and Figure 8, middle portion 42 connects front portion 41 and rear portion 43) the front end surface 41 and the rear end surface 43 and corresponds to (Figure 8, middle portion 42 corresponds to the length direction of the hearing transmission hose 3 at the head 4 of the ear mould 20) the inner wall (Paragraph 45 and Figure 8, hearing transmission hose 3 at the head 4 of the ear mould 20 has a circumference that is construed as an inner wall); the pressure regulation chamber 8 is thereby structurally configured from (Figure 8, space 8 formed hearing transmission hose 3 at the head 4 of the ear mould 20 and the front portion 41, middle portion 42, and rear portion 43 at the head 4 of the ear mould 20) the inner wall (Paragraph 45 and Figure 8, hearing transmission hose 3 at the head 4 of the ear mould 20 has a circumference that is construed as an inner wall), the front end surface 41, the rear end surface 43, and the side surface 42.
However, Zhao fails to explicitly disclose wherein the rear end surface is connected within the inner wall and the side surface, and the rear end surface is circumferentially formed between the inner wall and the side surface.
Hamaguchi teaches an analogous earplug 1 (Paragraph 105 and Figure 6, earpiece 1) wherein the analogous rear end surface (Paragraph 105 and see Modified Figure 1 below, rear end surface extending from and connected with the opposite end of the inner wall 2 and the side surface 5) is connected within the analogous inner wall 2 (Paragraph 105, Figure 6, and see Modified Figure 1 below) and the analogous side surface 5 (Paragraph 105, Figure 6, and see Modified Figure 1 below), and the analogous rear end surface (Paragraph 105 and see Modified Figure 1 below) is circumferentially formed between (Paragraph 105, Figure 6, and see Modified Figure 1 below, rear end surface are formed circumferentially between the inner wall 2 and the outer surface 5)  the analogous inner wall (2 and the analogous side surface 5.

    PNG
    media_image1.png
    611
    722
    media_image1.png
    Greyscale

It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the rear end surface of Zhao, so that the rear end surface is connected with the inner wall and side surface and formed circumferentially therebetween, as taught by Hamaguchi, in order to provide an improved earplug with an enhanced rear end surface that has the air vents disposed within the circumferential rear end surface providing for increased support of the air vent via the connection between the inner wall and side surface (Hamaguchi, Paragraph 17).
Regarding claim 4, the combination of Zhao in view of Hamaguchi discloses the invention as described above and further discloses wherein the air inlets 10 are located on (Zhao, Paragraph 50 and Figure 8, The air communication hole 10 may be directly pre-disposed at the front portion 41 of the head 4 of the ear mould 20)  the front end surface 41, and the air vents 11 are located on (Zhao, Paragraph 51 and Figure 8, the air releasing hole 11 is the through-hole which is disposed at the rear portion 43 of the head 4 of the ear mould 20) the rear end surface 43.
Regarding claim 6, the combination of Zhao in view of Hamaguchi discloses the invention as described above and further discloses wherein each of the air inlets 10 and each of the air vents 11 are located at different angular positions to the centers thereof (Zhao, Figures 5 and 8, air communication holes 10 disposed at angular position relative to the air releasing hole 11).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (U.S. Patent Pub. No. 20130004004) in view of Hamaguchi (U.S. Patent Pub. No. 20200288254), as applied to claim 1, in view of Karamuk et al. (U.S. Patent Pub. No. 20150249896).
Regarding claim 5, the combination of Zhao in view of Hamaguchi discloses the invention as described above and further discloses wherein a diameter of the air inlets 10 lies between 0.1 mm to 1 mm (Zhao, Paragraph 50 and Figure 8, the air communication holes 10 is greater than 0.5 mm after deformation, for air flowing and preventing the occlusion effect; See MPEP 2144.05 for obviousness of overlapping ranges). 
However, the combination of Zhao in view of Hamaguchi fails to explicitly disclose wherein the diameter of the air vents lies between 0.1 mm to 1 mm.
Karamuk teaches an analogous earplug 50 (Paragraph 55 and Figure 7, encapsulated hearing device 50 worn in ear canal with equalization of pressure function) wherein a diameter of the analogous air vents (Paragraphs 25, 55, Figure 7, and claim 13, second end of vent tube 60 at the open end 32 of hull 30) lies between 0.1 mm to 1 mm (Paragraphs 25, 55, and Figure 7, The vent tube 60 may have an interior diameter of 0.25 mm).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify a diameter of the air vent of Zhao in view of Hamaguchi, to between 0.1 mm and 1 mm, as taught by Karamuk, in order to provide an improved earplug with an optimally sized air vent having a diameter that permits equalization of pressure within approximately 0.05 seconds during rapid changes in ambient pressure and does not permit significant passage of sound above about 50 Hz  (Karamuk, Paragraphs 25 and 55).
Claim 5, 7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (U.S. Patent Pub. No. 20130004004) in view of Hamaguchi (U.S. Patent Pub. No. 20200288254), as applied to claim 1, in view of Smith et al. (U.S. Patent Pub. No. 20210185429).
Regarding claim 5, the combination of Zhao in view of Hamaguchi discloses the invention as described above and further discloses wherein a diameter of the air inlets 10 lies between 0.1 mm to 1 mm (Zhao, Paragraph 50 and Figure 8, the air communication holes 10 is greater than 0.5 mm after deformation, for air flowing and preventing the occlusion effect; See MPEP 2144.05 for obviousness of overlapping ranges). 
However, the combination of Zhao in view of Hamaguchi fails to explicitly disclose wherein the diameter of the air vents lies between 0.1 mm to 1 mm.
Smith teaches an analogous earplug 100 (Paragraph 42 and Figure 1, earphone 100 that includes a venting mechanism 185 for pressure equalization and noise control) wherein a diameter of the analogous air vents 200 (Paragraph 42 and Figure 1, second opening 200 of air conduit 190) lies between 0.1 mm to 1 mm (Paragraph 42 and Figure 1, In another example, an air conduit 190 having an average diameter or equivalent cross-sectional dimension of from about 0.175 mm to about 0.225 mm, the air volume can range from about 30 microliters to about 200 microliters; See MPEP 2144.05 for obviousness of overlapping ranges).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify a diameter of the air vent of Zhao in view of Hamaguchi, to between 0.1 mm and 1 mm, as taught by Smith, in order to provide an improved earplug with an optimally sized air vent having a diameter that facilitates the equalization of ear canal/external environment air pressure differentials while yet blocking the transmission of sound at frequencies residing above the a 20 Hz signal, 50 milliseconds, such that is little or no ingress of audible sound from the external environment (Smith, Paragraph 41).
Regarding claim 7, the combination of Zhao in view of Hamaguchi discloses the invention as described above but fails to explicitly disclose wherein the capacity of the pressure regulation chamber lies between 10~100 microliters, thereby controlling the expel time of sound from the interior of the ear canal to below 20 Hz.
Smith teaches an analogous earplug 100 (Paragraph 42 and Figure 1, earphone 100 that includes a venting mechanism 185 for pressure equalization and noise control) wherein the capacity of the analogous pressure regulation chamber 190 (Paragraph 42 and Figure 1, air conduit 190) lies between 10~100 microliters (Paragraph 42, for an air conduit 190 having an average diameter or equivalent cross-sectional dimension of from about 0.075 mm to about 0.125 mm, the air volume can range from about 50 to about 70 microliters; see MPEP 2144.05 for obviousness of overlapping ranges), thereby controlling an expel time of sound from the interior of the ear canal to below 20 Hz (Paragraph 41, given volume of air conduit 190 facilitates the equalization of ear canal/external environment air pressure differentials while yet blocking the transmission of sound at frequencies residing above the a 20 Hz signal, 50 milliseconds, such that is little or no ingress of audible sound from the external environment through the air conduit 190).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the volume of the pressure regulation chamber of Zhao in view of Hamaguchi, to between 10 and 100 microliters, as taught by Smith, in order to provide an improved earplug with an optimally dimensioned pressure regulation chamber that facilitates the equalization of ear canal/external environment air pressure differentials while yet blocking the transmission of sound at frequencies residing above the a 20 Hz signal, 50 milliseconds, such that is little or no ingress of audible sound from the external environment (Smith, Paragraph 41).
Regarding claim 10, the combination of Zhao in view of Hamaguchi in view of Smith discloses the invention as described above and further discloses wherein each of the air inlets 10 and each of the air vents 11 are located at different angular positions to the centers thereof (Zhao, Figures 5 and 8, air communication holes 10 disposed at angular position relative to the air releasing hole 11).
Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (U.S. Patent Pub. No. 20130004004) in view of Hamaguchi (U.S. Patent Pub. No. 20200288254), as applied to claim 1, and in further view of Dominijanni et al. (U.S. Patent No. 10475435) and Karamuk et al. (U.S. Patent Pub. No. 20150249896).
Regarding claim 7, the combination of Zhao in view of Hamaguchi discloses the invention as described above but fails to explicitly disclose wherein the capacity of the pressure regulation chamber lies between 10~100 microliters, thereby controlling an expel time of sound from the interior of the ear canal to below 20 Hz.
Dominijanni teaches an analogous earplug (Col. 9, lines 8-9 and Figure 10, earphone 110 placed in ear with ventilation for low frequency pressure equalization) wherein the capacity of the analogous pressure regulation chamber 120 (Col. 9, line 54, waveguides 120A and 120b are both shunted to the external environment) lies between 10~100 microliters (Col. 9, lines 43-46, the lengths of the waveguides 120 are in a range from about 10 mm to about 15 mm and the total cross-sectional area of each waveguide 120 is in a range from about 2.0 mm2 to about 5.0 mm2, resulting in a volume of 20 mm3 or microliters to 75 mm3 or microliters; See MPEP 2144.05 for obviousness of overlapping ranges).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the volume of the pressure regulation chamber of Zhao in view of Hamaguchi, to be between 10 and 100 microliters, as taught by Dominijanni, in order to provide an improved ear plug with a pressure regulation chamber capacity that allows for low frequency pressure equalization between the ear canal and external environment (Dominijanni, Col. 9, lines 43-46). 
However, the combination of Zhao in view of Hamaguchi in view of Dominijanni fails to explicitly disclose controlling an expel time of sound from the interior of the ear canal to below 20 Hz. 
Karamuk teaches an analogous earplug 50 (Paragraph 55 and Figure 7, encapsulated hearing device 50 worn in ear canal with equalization of pressure function) with an analogous pressure regulation chamber 60 (Paragraphs 25, 55, and Figure 7, vent tube 60) for controlling (Paragraph 25 and 55, By appropriately dimensioning the vent tube 60 to control the rate of sound pressure diffusion) an expel time of sound from the interior of the ear canal to below 20 Hz (Paragraphs 25, 55, and Figure 7, By appropriately dimensioning the vent tube 60 to permits equalization of pressure within approximately 0.05 seconds, or 20 Hz, during rapid changes in ambient pressure).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the volume of the pressure regulation chamber and diameters of the air inlets and air vents of Zhao in view of Hamaguchi in view of Dominijanni, such that the specified dimensions control the expel time of sound from the interior of the ear canal to below 20 Hz, as taught by Karamuk, in order to provide an improved ear plug with the optimal dimensions such that rapid equalization of pressure during rapid altitude changes by permitting airflow through the pressure regulation chamber and preventing passage of high frequency external noise, ultimately eliminating the discomfort that a trapped pressure differential can cause to the wearer (Karamuk, Paragraphs 25 and 55). 
Regarding claim 10, the combination of Zhao in view of Hamaguchi in view of Dominijanni in view of Karamuk discloses the invention as described above and further discloses wherein each of the air inlets 10 and each of the air vents 11 are located at different angular positions to the centers thereof (Zhao, Figures 5 and 8, air communication holes 10 disposed at angular position relative to the air releasing hole 11).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (U.S. Patent Pub. No. 20130004004) in view of Hamaguchi (U.S. Patent Pub. No. 20200288254), as applied to claim 1, in view of Ho (DE 102013107512 A1). 
Regarding claim 8, the combination of Zhao in view of Hamaguchi discloses the invention as described above but fails to explicitly disclose wherein at least two partitions are further disposed within the pressure regulation chamber, and the partitions divide the pressure regulation chamber into at least two independent chamber structures; at least one of the air inlets and at least one of the air vents afford passage to each of the chamber structures.
Ho teaches an analogous earplug 10 (Paragraph 15 and Figure 2, earphone main body 10) wherein at least two partitions 17 (Paragraph 17 and Figures 2-3, 5, and 7, webs 17 connecting first wall 11 and second wall 12) are further disposed within the analogous pressure regulation chamber 14 (Paragraph 17 and Figures 2-3, first wall 11 and the second wall 12 form a channel 14), and the partitions 17 divide (Paragraph 17 and Figures 2-3, webs 17 divides into separate channels 14) the analogous pressure regulation chamber 14 into at least two independent chamber structures (Paragraph 17 and Figures 2-3, individual channels 14 formed by the dividing web 17); at least one of the analogous air inlets (Paragraph 17 and Figures 2-3, end of the channel 14 facing the auditory canal of the user) and at least one of the analogous air vents (Paragraph 17 and Figures 2-3, The other end of the duct 14 is connected to the outside air) afford passage to each (Paragraph 17 and Figures 2-3, the auditory canal end and outside air end of the individual channels 14 provide air passage there through with the webs 17, inner wall 11, and outer wall 12 defining the boundaries of the air passage within each channel 14) of the chamber structures (Paragraph 17 and Figures 2-3, individual channels 14 formed by the dividing web 17).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the air inlet, air vents, and pressure regulation chamber of Zhao in view of Hamaguchi, so that there is at least two partitions dividing the pressure regulation chamber into independent chamber structures each having a respective air inlet and air vent, as taught by Ho, in order to provide an improved earplug with varying air and sound diffusion through the individual chambers for reaching a desired pressure diffusion through the localized positions of each chamber yielding a more precise air pressure equilibrium rate (Ho, Paragraph 17). 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (U.S. Patent Pub. No. 20130004004) in view of Hamaguchi (U.S. Patent Pub. No. 20200288254) in view of Ho (DE 102013107512 A1), as applied to claim 8, and in further view of Dominijanni et al. (U.S. Patent No. 10475435)
Regarding claim 9, the combination of Zhao in view of Hamaguchi in view of Ho discloses the invention as described above but fails to explicitly disclose wherein the capacity of each of the chamber structures lies between 10~100 microliters.
Dominijanni teaches an analogous earplug (Col. 9, lines 8-9 and Figure 10, earphone 110 placed in ear with ventilation for low frequency pressure equalization) wherein the capacity of each of the analogous chamber structures 120a,120b (Col. 9, line 54, waveguides 120A and 120b are both shunted to the external environment) lies between 10~100 microliters (Col. 9, lines 43-46, the lengths of the waveguides 120 are in a range from about 10 mm to about 15 mm and the total cross-sectional area of each waveguide 120 is in a range from about 2.0 mm2 to about 5.0 mm2, resulting in a volume of 20 mm3 or microliters to 75 mm3 or microliters; See MPEP 2144.05 for obviousness of overlapping ranges).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the volume of the chamber structures of Zhao in view of Hamaguchi in view of Ho, to be between 10 and 100 microliters, as taught by Dominijanni, in order to provide an improved ear plug with a pressure regulation chamber capacity that allows for low frequency pressure equalization between the ear canal and external environment (Dominijanni, Col. 9, lines 43-46).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (U.S. Patent Pub. No. 20130004004) in view of Hamaguchi (U.S. Patent Pub. No. 20200288254)  in view of Ho (DE 102013107512 A1), as applied to claim 8, and in further view of Smith et al. (U.S. Patent Pub. No. 20210185429).
Regarding claim 9, the combination of Zhao in view of Hamaguchi in view of Ho discloses the invention as described above but fails to explicitly disclose wherein the capacity of each of the chamber structures lies between 10~100 microliters.
Smith teaches (Paragraphs 41-42, 46; Figure 1) an analogous earplug 100 (Paragraph 42 and Figure 1, earphone 100 that includes a venting mechanism 185 for pressure equalization and noise control) wherein the capacity of each of the analogous chamber structures 190 (Paragraphs 46, the air conduit can be made up of two or more conduits 190) lies between 10~100 microliters (Paragraph 42, for an air conduit 190 having an average diameter or equivalent cross-sectional dimension of from about 0.075 mm to about 0.125 mm, the air volume can range from about 50 to about 70 microliters; see MPEP 2144.05 for obviousness of overlapping ranges).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the volume of the chamber structures of Zhao in view of Hamaguchi in view of Ho, to between 10 and 100 microliters, as taught by Smith, in order to provide an improved earplug with an optimally dimensioned pressure regulation chamber that facilitates the equalization of ear canal/external environment air pressure differentials while yet blocking the transmission of sound at frequencies residing above the a 20 Hz signal, 50 milliseconds, such that is little or no ingress of audible sound from the external environment (Smith, Paragraph 41).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lawand et al. (U.S. Patent Pub. No. 20180109862)
Foti (U.S. Patent No. 4190033)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Milo whose telephone number is (571)272-6476.  The examiner can normally be reached on Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on +1(571) 270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL MILO/
Art Unit 3786       

/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786